Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities:  There is a period (“.”) at the end of line 1. This is believed to be a mere typo.  Appropriate correction is required.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN 108775425 A, machine translation attached).

Regarding Claim 1, Wang discloses (Figs 1-2) a member with “a mounting passage (within 18, 61), a valve assembly (11), and a press cover (15), wherein: the mounting passage comprises a limiting element (B, see annotated “Extract of Fig 2”, below), the valve assembly (11) is configured to be assembled to the mounting passage (within 18, 61) from an entrance of the mounting passage (at 15), the limiting element (B) limits axial movement of the valve assembly (11), the press cover (15) covers the entrance of the mounting passage (18, 61, at 15), the press cover (15) is configured to enable the valve assembly (11) to be axially fixed, the valve assembly (11) comprises a valve seat body (C, D), the valve seat body comprises a valve part (C) and a tube part (D), and a portion of the tube part (D) adjacent to an outlet (62) of the mounting passage is circumferentially disposed with a first sealing member (just below B) abutting the mounting passage (at 61).”

    PNG
    media_image1.png
    947
    994
    media_image1.png
    Greyscale

Extract of Fig 2

Wang further discloses a member in which:

Regarding Claim 2, “the tube part (D) is integrally molded with the valve part (C).”
Note that neither the material nor the formation of a single part from formerly separable parts are patentably distinct features.

Regarding Claim 3, “a portion (D) of the valve seat body adjacent to an inlet (bottom of 61) of the mounting passage (within 18, 61) is circumferentially disposed with a second sealing member abutting the mounting passage.”
See Fig 1, just below oval “A”.

Regarding Claim 4, “the mounting passage comprises a first mounting passage (at 18) and a second mounting passage (at 61), the valve part (C) is disposed in the first mounting passage (at 18), and the tube part (D) is disposed in the second mounting passage (at 61).”

Regarding Claim 5, “an inner diameter of the first mounting passage (at 18) is larger than an inner diameter of the second mounting passage (at 61), and a connection between the first mounting passage and the second mounting passage is disposed with the limiting element (B).”

Regarding Claim 6, “the limiting element (B) is a limiting step, an outer diameter of the valve part (C) is larger than an outer diameter of the tube part (D), a connection between the valve part and the tube part is disposed with a coupling step (at B), and the coupling step abuts the limiting step (B).”

Regarding Claim 7, “the valve assembly (11) further comprises a valve core (at leader for 11, hereinafter “at 11”) disposed in the valve part (C), an inner side of the valve part comprises a water inlet passage (G), and the water inlet passage is in communication with a valve core inlet of the valve core (as depicted in Fig 2).”

Regarding Claim 8, “the valve part (C) comprises a valve mounting groove (that is, the bore within feature C), the valve core (at 11) is disposed in the valve mounting groove (that is, within C), a bottom wall of the valve mounting groove comprises a valve groove inlet (the port at G), and the valve groove inlet is in communication with the water inlet passage (G).”

Regarding Claim 9, “the valve part (C) further comprises a valve groove outlet (C, at left end of feature 62, hereinafter “at 62”) in communication with the valve mounting groove (within C), and a valve core outlet of the valve core is in communication with the valve groove outlet (as depicted in Fig 2).”

Regarding Claim 10, “a portion of the valve core (at 11) above the valve groove outlet (at 62) is circumferentially disposed with a third sealing member (H), and the third sealing member abuts an inner wall of the valve mounting groove (that is, the wall of the bore within C).”

Regarding Claim 11, there is “a water outlet (13), and a water outlet passage (within 62) in communication with the water outlet (13), wherein: the water outlet passage (within 62) is in communication the valve groove outlet (at 62).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 108775425 A, machine translation attached) in view of Chang (US 7404413 B2).

See discussion of Claim 8, above.

Regarding Claim 12, Wang teaches some type of valve assembly (11), but the exact details of the valve sealing member, elastic member and surrounding geometry are unclear from the description.
Chang clearly depicts (for example at Figs 4-5; see also annotated “Extract of Fig 5”, below) “an accommodating peripheral wall (K) along a periphery of the valve groove inlet (L), the valve assembly (24) further comprises a valve sealing member (M) disposed in the accommodating peripheral wall (K) and an elastic member (O) is disposed between and abuts the valve sealing member (M) and the bottom wall (P) of the valve mounting groove, and the valve sealing member (M) is disposed between and abuts the valve core (242) and the accommodating peripheral wall (K).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the known valve assembly and sealing and flow geometry of Chang for that of Wang in order to yield the predictable result of controlling flow in the faucet assembly as required.

    PNG
    media_image2.png
    808
    901
    media_image2.png
    Greyscale

Extract of Fig 5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753